                            IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF KANSAS


UNITED STATES OF AMERICA,

         Plaintiff,
                                                                         Case No. 06-40138-01-DDC
v.

THOMAS GUY CARAWAY,

         Defendant.


                                      MEMORANDUM AND ORDER

         This matter is before the court on pro se1 defendant Thomas Guy Caraway’s “Request for

Leave to Appear Amicus Curiae as Inmate-to-Inmate Pro Bono Tutor and Bureau of Prisons

Separated Assistant.” Doc. 156. For reasons explained below, the court denies Mr. Caraway’s

motion.

         Defendant’s motion explains that another inmate named Lamar C. Chapman, who is

incarcerated in Butner, North Carolina, has assisted defendant with his post-conviction

proceedings. The court understands defendant’s motion to ask the court to allow Mr. Chapman

to appear on defendant’s behalf. Mr. Caraway’s motion also asserts that the United States

Attorney’s Office has directed the warden of the facility where defendant is incarcerated to

relocate Mr. Chapman “to impede an excessive custody habeas corpus claim against” the



1
    As the court previously has explained, because Mr. Caraway proceeds pro se, the court construes his filings
liberally and holds them to “a less stringent standard than formal pleadings drafted by lawyers.” Hall v. Bellmon,
935 F.2d 1106, 1110 (10th Cir. 1991) (“[I]f the court can reasonably read the pleadings to state a valid claim on
which the plaintiff could prevail, it should do so despite the plaintiff’s failure to cite proper legal authority, his
confusion of various legal theories, his poor syntax and sentence construction, or his unfamiliarity with pleading
requirements.”); see also Clark v. Oklahoma, 468 F.3d 711, 713 n.1 (10th Cir. 2006). But the court does not
become an advocate for the pro se party. See Hall, 935 F.2d at 1110. Likewise, Mr. Caraway’s pro se status does
not excuse him from complying with the court’s rules or facing the consequences of noncompliance. See Ogden v.
San Juan Cty., 32 F.3d 452, 455 (10th Cir. 1994) (citing Nielsen v. Price, 17 F.3d 1276, 1277 (10th Cir. 1994)).
warden. Id. at 2. Defendant argues that he is “functionally illiterate” and that denying his

motion will cause him irreparable harm. Id. at 4.

       Mr. Chapman is not a party to this case, nor is he an attorney admitted to practice before

our court. “[P]arties may plead and conduct their own cases personally or by counsel.” 28

U.S.C. § 1654. But, “[n]on-attorney pro se litigants cannot represent other pro se parties.” Perry

v. Stout, No. 00-2411, 2001 WL 1158997, at *1 (10th Cir. Sept. 28, 2001). The court thus denies

defendant’s motion for Mr. Chapman to appear on defendant’s behalf. To the extent that

defendant’s motion asks the court to involve itself in any matter affecting Mr. Chapman’s place

of incarceration, the court likewise denies that motion. The court will play no role in any

decision to relocate (or not to relocate) Mr. Chapman.

       IT IS THEREFORE ORDERED BY THE COURT THAT defendant Thomas Guy

Caraway’s “Request for Leave to Appear Amicus Curiae as Inmate-to-Inmate Pro Bono Tutor

and Bureau of Prisons Separated Assistant” (Doc. 156) is denied.

       IT IS SO ORDERED.

       Dated this 23rd day of July, 2019, at Kansas City, Kansas.

                                                     s/ Daniel D. Crabtree
                                                     Daniel D. Crabtree
                                                     United States District Judge




                                                 2
